


109 HR 6177 IH: To establish the United States Postal Service Memorial

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6177
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the United States Postal Service Memorial
		  Fund for the benefit of the families of Joseph Curseen, Jr. and Thomas Morris,
		  Jr. of the United States Postal Service.
	
	
		1.Establishment of the United
			 States Postal Service Memorial FundThere is hereby established in the Treasury
			 of the United States a fund to be known as the United States Postal
			 Service Memorial Fund (hereinafter in this Act referred to as the
			 Fund), into which there shall be deposited all amounts received
			 by the United States Postal Service which are designated for deposit into the
			 Fund.
		2.Payments from
			 Fund for families of Joseph Curseen, Jr. and Thomas Morris, JrSubject to the regulations issued under
			 section 4, amounts in the Fund shall be paid to the families of Joseph Curseen,
			 Jr. and Thomas Morris, Jr. of the United States Postal Service, as
			 follows:
			(1)Fifty percent of
			 such amounts shall be paid to the widow and children of Joseph Curseen,
			 Jr.
			(2)Fifty percent of
			 such amounts shall be paid to the widow and children of Thomas Morris,
			 Jr.
			3.Tax treatment of
			 Fund
			(a)Contributions to
			 FundFor purposes of the Internal Revenue Code of 1986, any
			 contribution or gift to or for the use of the Fund shall be treated as a
			 contribution or gift for exclusively public purposes to or for the use of an
			 organization described in section 170(c)(1) of such Code.
			(b)Treatment of
			 payments from FundAny payment from the Fund shall not be subject
			 to any Federal, State, or local income or gift tax.
			(c)ExemptionFor
			 purposes of the Internal Revenue Code of 1986, notwithstanding section
			 501(c)(1)(A) of such Code, the Fund shall be treated as described in section
			 501(c)(1) of such Code and exempt from tax under section 501(a) of such
			 Code.
			4.Administration by
			 United States Postal ServiceThe United States Postal Service shall
			 administer and manage the Fund (including establishing the timing and manner of
			 making payments under section 2) in accordance with regulations issued by the
			 Postal Service, subject to the approval of the Committee on Homeland Security
			 and Governmental Affairs of the Senate and the Committee on Government Reform
			 of the House of Representatives. Under such regulations, the Postal Service
			 shall pay any balance remaining in the Fund upon the expiration of the 6-month
			 period which begins on the date of the enactment of this Act to the families of
			 Joseph Curseen, Jr. and Thomas Morris, Jr. in accordance with section 2, and
			 shall disburse any amount in the Fund after the expiration of such period in
			 such manner as the Postal Service shall establish.
		
